Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant cancelled claims 2, 4-7, 9, 11-13, 15, 16, 18-20.
3.	Applicant added claim 21.

EXAMINER’S AMENDMENT
4.	Authorization for this examiner’s amendment was given in an interview with attorney Andrew J. Taska (Reg. No. 54,666) on 6/27/22.
In claim 1, line 21, 
Change “estimate a temporal change in the state of the facility.” 
	To 
	-estimate a temporal change in the state of the facility; and 
setting a maintenance interval for preventing a failure of the facility based on the estimated temporal change.-
In claim 8, line 16,
Change “applying a filtering process corresponding to a time constant of a temporal change of the state to be estimated on the time-series data of the risk of failure corresponding to the time interval to estimate a temporal change in the state of the facility.”
To -applying a filtering process corresponding to a time constant of a temporal change of the state to be estimated on the time-series data of the risk of failure corresponding to the time interval to estimate a temporal change in the state of the facility; and 
setting a maintenance interval for preventing a failure of the facility based on the estimated temporal change.-
In claim 14, line 17,
Change “applying a filtering process corresponding to a time constant of a temporal change of the state to be estimated on the time-series data of the risk of failure corresponding to the time interval to estimate a temporal change in the state of the facility.”
To -applying a filtering process corresponding to a time constant of a temporal change of the state to be estimated on the time-series data of the risk of failure corresponding to the time interval to estimate a temporal change in the state of the facility; and
 setting a maintenance interval for preventing a failure of the facility based on the estimated temporal change.-
In claim 21, line 14,
Change “apply a filtering process to the state of the facility estimated from the current information in the time interval to separate and extract a state change of the facility, the filtering process corresponding to a time constant of a temporal change of the state to be estimated.”
To -apply a filtering process to the state of the facility estimated from the current information in the time interval to separate and extract a state change of the facility, the filtering process corresponding to a time constant of a temporal change of the state to be estimated; and 
set a maintenance interval for preventing a failure of the facility based on the estimated temporal change.-

Allowable Subject Matter
5.	Claims 1, 3, 8, 10, 14, 17 and 21 are allowed.
6.	Claims 1, 3, 8, 10, 14, 17 and 21 are renumbered.
7.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Zhang et al. (Patent No. US 8,405,339) discloses a processor programmed to receive voltage and current data from an AC induction machine, generate a current frequency spectrum from the current data, and identify rotor-fault related harmonics in the current frequency spectrum. The processor is also programmed to calculate a fault severity indicator using the voltage and current data, identified rotor-fault related harmonics, and motor specifications, analyze the fault severity indicator to determine a possibility of rotor fault, and generate an alert based on the possibility of rotor fault. The fault severity is calculated over time, error in the current and voltage measurements induces noise in the calculated fault severity. A decision-making scheme applies an adaptive filtering technique to the calculated fault severity data to reduce the chances of a false alarm and improve the reliability of the overall rotor fault detection scheme. The adaptive filter uses an advanced averaging technique that inputs variances in the calculated fault severity index to the filter. However; Zhang fails to anticipate or render obvious a state estimation apparatus comprising: a processor; a memory storing a program executable by the processor, wherein the processor is configured to: calculate time-series data of a risk of failure of the facility, using time-series data of current information in the time interval; apply a filtering process corresponding to a time constant of a temporal change of the state to be estimated, on the time-series data of the risk of failure corresponding to the time interval; and estimate a temporal change in the state of the facility, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 8 is allowed because the closest prior art, Zhang et al. (Patent No. US 8,405,339) discloses a processor programmed to receive voltage and current data from an AC induction machine, generate a current frequency spectrum from the current data, and identify rotor-fault related harmonics in the current frequency spectrum. The processor is also programmed to calculate a fault severity indicator using the voltage and current data, identified rotor-fault related harmonics, and motor specifications, analyze the fault severity indicator to determine a possibility of rotor fault, and generate an alert based on the possibility of rotor fault. The fault severity is calculated over time, error in the current and voltage measurements induces noise in the calculated fault severity. A decision-making scheme applies an adaptive filtering technique to the calculated fault severity data to reduce the chances of a false alarm and improve the reliability of the overall rotor fault detection scheme. The adaptive filter uses an advanced averaging technique that inputs variances in the calculated fault severity index to the filter. However; Zhang fails to anticipate or render obvious a state estimation method that estimates a state of a facility by a computer, the method including the steps of: calculating time-series data of a risk of failure of the facility, using time-series data of current information in the time interval; applying a filtering process corresponding to a time constant of a temporal change of the state to be estimated on the time-series data of the risk of failure corresponding to the time interval to estimate a temporal change in the state of the facility, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 14 is allowed because the closest prior art, Zhang et al. (Patent No. US 8,405,339) discloses a processor programmed to receive voltage and current data from an AC induction machine, generate a current frequency spectrum from the current data, and identify rotor-fault related harmonics in the current frequency spectrum. The processor is also programmed to calculate a fault severity indicator using the voltage and current data, identified rotor-fault related harmonics, and motor specifications, analyze the fault severity indicator to determine a possibility of rotor fault, and generate an alert based on the possibility of rotor fault. The fault severity is calculated over time, error in the current and voltage measurements induces noise in the calculated fault severity. A decision-making scheme applies an adaptive filtering technique to the calculated fault severity data to reduce the chances of a false alarm and improve the reliability of the overall rotor fault detection scheme. The adaptive filter uses an advanced averaging technique that inputs variances in the calculated fault severity index to the filter. However; Zhang fails to anticipate or render obvious a non-transitory computer-readable recording medium storing a program, which if executed, causes a computer to execute processing including: calculating time-series data of a risk of failure of the facility, using time-series data of current information in the time interval; applying a filtering process corresponding to a time constant of a temporal change of the state to be estimated on the time-series data of the risk of failure corresponding to the time interval to estimate a temporal change in the state of the facility, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 21 is allowed because the closest prior art, Zhang et al. (Patent No. US 8,405,339) discloses a processor programmed to receive voltage and current data from an AC induction machine, generate a current frequency spectrum from the current data, and identify rotor-fault related harmonics in the current frequency spectrum. The processor is also programmed to calculate a fault severity indicator using the voltage and current data, identified rotor-fault related harmonics, and motor specifications, analyze the fault severity indicator to determine a possibility of rotor fault, and generate an alert based on the possibility of rotor fault. The fault severity is calculated over time, error in the current and voltage measurements induces noise in the calculated fault severity. A decision-making scheme applies an adaptive filtering technique to the calculated fault severity data to reduce the chances of a false alarm and improve the reliability of the overall rotor fault detection scheme. The adaptive filter uses an advanced averaging technique that inputs variances in the calculated fault severity index to the filter. However; Zhang fails to anticipate or render obvious a state estimation apparatus comprising: a processor; a memory storing a program executable by the processor; and a receiver configured to receive, from a sensor, a time series of a power supply voltage applied to a facility and a current flowing through the facility, wherein the processor is configured to: estimate a state of the facility from current information in the time interval extracted, using a relationship between the current information of the facility and a deterioration degree of the facility including a risk of failure of the facility or a change over time of the facility; apply a filtering process to the state of the facility estimated from the current information in the time interval to separate and extract a state change of the facility, the filtering process corresponding to a time constant of a temporal change of the state to be estimated, in combination with the rest of the claim limitations as claimed and defined by the Applicant.


8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    Contact information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857